DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 13, 14, 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guan (US 2016/0227104 to Guan et al).
Regarding claim 1, Guan discloses an imaging device (image capturing apparatus 30) comprising
an autofocus control unit (combination of capturing controller 107 and CPU 19) that performs autofocus control (autofocus related to a subject) in response to detection of a first operation (half-pressed) using a first operator (shutter button 32) (Guan, figs. 1-3, 8, step S8, par [0089-0090, 0098, 0007, 0044], wherein autofocus related to a subject is performed in response to the shutter button 32 being half-pressed), and
a tracking processing unit (combination of tracking area setting unit 102, cpu 19, and tracking unit 103) that performs tracking processing (subject tracking) for a subject to be focused in response to detection of a second operation (setting subject size or subject position) using a second operator (button) different from the first operator (shutter button 32) in a state where autofocus control is performed in response to the first operation (half-pressed) (Guan, figs. 1-3, par [0038, 0044-0046], wherein while autofocus related to a subject is performed with shutter button 32 being half-pressed, subject tracking is also performed in response to setting subject size/position by a button, switch, levers, or touch panel).
Regarding claim 2, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses:
the autofocus control unit (combination of capturing controller 107 and CPU 19) performs focus control (autofocus related to a subject) on a subject to be tracked in response to the tracking processing (subject tracking) being performed by the second operation (setting subject size or subject position) in the state where the autofocus control is performed in response to the first operation (half-pressed) (Guan, figs. 1-3, par [0038, 0044-0046, 0089-0090], wherein while autofocus related to a subject is performed with shutter button 32 being half-pressed, subject tracking is also performed in response to setting subject size/position by a button, switch, levers, or touch panel).
Regarding claim 3, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses:

a display control unit (combination of cpu 19, operation unit 25, and LCD 26) that performs control to change a display on a display unit (LCD 26) indicating an operating state (a state with or without frame F), depending on whether it is a first state (first state) where the autofocus control (autofocus related to a subject) is performed in response to the first operation (half-pressed) and the tracking processing is not performed, or it is a second state (second state) where the tracking processing (subject tracking) and the focus control (autofocus related to the subject) on the subject to be tracked are performed in response to the first operation (half-pressed) and the second operation (setting subject size or subject position) (Guan, figs. 1-3, 4, par [0038, 0044-0046, 0089-0090], wherein in the second state with rectangular frame F being displayed on LCD 26, autofocus related to a subject and subject tracking are performed in response to half-pressing button 32 and setting subject position/size by a button, switch, levers, or touch panel).
Regarding claim 9, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses when the second operation (subject tracking with frame F) is detected with no detection of the first operation (half-pressed), a focus area setting in autofocus control is set to target a subject (subject at center of tracking frame F) to be tracked (Guan, fig. 4, par [0044], wherein subject at center of tracking frame F is set for focusing without adjusting subject position or size).
Regarding claim 13, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses the second operation (setting subject size or subject position) is performed as a continuous operation of the operator for the second operation, and the second operation is canceled (cancelled) with the end of the continuous operation (Guan, figs. 1-3, par [0038, 0044-0046], wherein subject size/position is set by a button, switch, levers, or touch panel).
Regarding claim 14, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses the second operation (setting subject size or subject position) is performed as a single operation of the operator for the second operation, and the second operation is canceled (canceled) by another single operation of the operator (Guan, figs. 1-3, par [0038, 0044-0046], wherein subject size and subject position is selectively set by a button, switch, levers, or touch panel).
Regarding claim 16, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses an assignable button (button/switch/lever/touch panel) to which an operation function as the second operation can be selectively set is provided (Guan, fig. 1, par [0038, 0044], wherein a button for setting subject size/position is provided).
Regarding claim 17, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses the first operator is a shutter operator, and half-pressing of the shutter operator is the first operation (Guan, figs. 1-3, 8, step S8, par [0089-0090, 0098, 0007, 0044], wherein autofocus related to a subject is performed in response to the shutter button 32 being half-pressed).
Regarding claim 18, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses the second operator (button) is provided at a position where it is operable during operation of the first operator (shutter button 32) (Guan, figs. 1-3, par [0038, 0044-0046], wherein while autofocus related to a subject is performed with shutter button 32 being half-pressed, subject tracking is also performed in response to setting subject size/position by a button, switch, levers, or touch panel).
Regarding claim 19, Guan discloses an imaging control device (image capturing apparatus 30) comprising
an autofocus control unit (combination of capturing controller 107 and CPU 19) that performs autofocus control (autofocus related to a subject) in response to detection of a first operation (half-pressed) using a first operator (shutter button 32) (Guan, figs. 1-3, 8, step S8, par [0089-0090, 0098, 0007, 0044], wherein autofocus related to a subject is performed in response to the shutter button 32 being half-pressed), and
a tracking processing unit (combination of tracking area setting unit 102, cpu 19, and tracking unit 103) that performs tracking processing (subject tracking) for a subject to be focused in response to detection of a second operation (setting subject size or subject position) using a second operator (button) different from the first operator (shutter button 32) in a state where autofocus control is performed in response to the first operation (half-pressed) (Guan, figs. 1-3, par [0038, 0044-0046], wherein while autofocus related to a subject is performed with shutter button 32 being half-pressed, subject tracking is also performed in response to setting subject size/position by a button, switch, levers, or touch panel).
Regarding claim 20, same ground of rejection as in claim 1 is applied, wherein image capturing apparatus 30 performs the imaging method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2016/0227104 to Guan et al) in view of Zheng (US 2020/0228727 to Zheng et al).
Regarding claim 4, Guan discloses aforementioned limitations of the parent claim. Additionally, Guan discloses
a display control unit (combination of cpu 19, operation unit 25, and LCD 26) that controls a display operation of a display unit (LCD 26) so that a tracking frame (frame F) is displayed at a position of a subject image (captured image) to be tracked in a second state (a second state) where the tracking processing (subject tracking) and the focus control (autofocus related to the subject) on the subject to be tracked are performed in response to the first operation (half-pressed)  and the second operation (setting subject size or subject position) (Guan, figs. 1-3, 4, par [0038, 0044-0046, 0089-0090], wherein in the second state with rectangular frame F being displayed on LCD 26, autofocus related to a subject and subject tracking are performed in response to half-pressing button 32 and setting subject position/size by a button, switch, levers, or touch panel).
However, Guan does not disclose a focus frame indicating a focusing area is displayed at a predetermined position in a first state where the autofocus control is performed in response to the first operation and the tracking processing is not performed.
On the other hand, in the same endeavor, Zheng discloses:
a focus frame (metering-focusing frame 39) indicating a focusing area is displayed at a predetermined position in a first state where the autofocus control (AF control) is performed in response to the first operation (half-pressed) and the tracking processing (tracking function being off) is not performed (Zheng, fig. 3, abstract, par [0069-0073], wherein metering-focusing frame 39 is displayed in response to half-pressing shutter and not tracking a target).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan so as to achieve the invention as claimed because such incorporation enhances user interface during focusing period.
Regarding claim 6, Guan and Zheng disclose aforementioned limitations of the parent claim. Additionally, Zheng discloses
when transitioning (switching) from the second state (state with tracking frame) to the first state (state with metering-focus frame), the autofocus control unit (control unit of photographing device) starts autofocus control (focus control) before the start of the tracking operation (tracking subject) in the immediately preceding second state (state with tracking frame), and the display control unit (control unit of photographing device) ends the display of the tracking frame (frame 39) and causes the focus frame (different version of frame 39) to be displayed in a state before the start of tracking (Zheng, fig. 3,  50, par [0068-0072], wherein when tracking function is off, autofocus is started before subject tracking and metering-focus frame 39 is displayed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan and Zheng so as to achieve the invention as claimed because such incorporation enhances user interface during focusing period.
Regarding claim 7, Guan and Zheng disclose aforementioned limitations of the parent claim. Additionally, Zheng discloses when transitioning (switching)  from the second state (state with tracking frame) to the first state (state with metering-focus frame), the autofocus control unit (control unit of photographing device) starts autofocus control for an area based on a position of the tracking frame (frame 39) at the end of tracking, and the display control unit (control unit of photographing device) ends the display of the tracking frame (tracking frame 39) and causes the focus frame (different version of frame 39)  to be displayed at the position of the tracking frame at the end of tracking (Zheng, fig. 3,  50, par [0068-0072], wherein when tracking function is off, autofocus for an area based on frame 39 is started and  metering-focus frame 39 is displayed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan and Zheng so as to achieve the invention as claimed because such incorporation enhances user interface during focusing period.
Regarding claim 8, Guan and Zheng disclose aforementioned limitations of the parent claim. Additionally, Zheng discloses
when transitioning (switching) from the second state (state with tracking frame) to the first state (state with metering-focus frame), the autofocus control unit (control unit of photographing device) starts autofocus control targeting a fixed area of a captured image, and the display control unit (control unit of photographing device) ends the display of the tracking frame (tracking frame 39)  and causes the focus frame (different version of frame 39) to be displayed in the fixed area of the captured image (Zheng, fig. 3,  50, par [0068-0072], wherein when tracking function is off, autofocus for a fixed area is started and metering-focus frame 39 is displayed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan and Zheng so as to achieve the invention as claimed because such incorporation enhances user interface during focusing period.
Regarding claim 10, Guan discloses aforementioned limitations of the parent claim. However, Guan does not disclose a display control unit that causes a display unit to present a display corresponding to the fact that the focus area setting in autofocus control has been set to target the subject to be tracked when the second operation is detected with no detection of the first operation.
On the other hand, in the same endeavor, Zheng discloses:
a display control unit (control unit of photographing device) that causes a display unit to present a display (a display) corresponding to the fact that the focus area setting (setting for frame 39) in autofocus control has been set to target the subject to be tracked when the second operation is detected with no detection of the first operation (Zheng, fig. 3, 50, par [0068-0073], wherein half-press shutter operation is performed for exclusively displaying tracking frame 39 not the metering-focusing frame and setting the area corresponding to frame 39).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan so as to achieve the invention as claimed because such incorporation switches between displaying a tracking frame and a metering-focus frame.
Regarding claim 11, Guan discloses aforementioned limitations of the parent claim. However, Guan does not disclose in a case where the second operation is detected with no detection of the first operation and the first operation is detected after the second operation, the tracking processing unit performs tracking processing on a subject to be focused, and the autofocus control unit performs autofocus control on a subject to be tracked.
On the other hand, in the same endeavor, Zheng discloses: 
in a case where the second operation (half-press shutter operation performed for exclusively displaying tracking frame 39) is detected with no detection of the first operation (tracking function being off) and the first operation is detected after the second operation, the tracking processing unit (tracking processing unit of photographing device) performs tracking processing on a subject (a subject) to be focused, and the autofocus control unit (control unit of photographing device) performs autofocus control on a subject (subject) to be tracked. (Zheng, fig. 3, 50, par [0068-0073], wherein when half-press shutter operation is performed for exclusively displaying tracking frame 39 not the metering-focusing frame tracking processing is performed and when tracking function is off, the subject area corresponding to frame 39 is set).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan so as to achieve the invention as claimed because such incorporation switches between displaying a tracking frame and a metering-focus frame.
Regarding claim 12, Guan discloses aforementioned limitations of the parent claim. However, Guan does not disclose when cancellation of the first operation is detected in a state where the tracking processing unit performs tracking processing on a subject to be focused and the autofocus control unit performs autofocus control on a subject to be tracked in response to the first operation and the second operation, the tracking processing and the autofocus control are ended, and a focus area setting in autofocus control is maintained at the setting that targets the subject to be tracked.
On the other hand, in the same endeavor, Zheng discloses: 
when cancellation of the first operation (cancellation of metering-focus frame 39) is detected in a state where the tracking processing unit (tracking processing unit of photographing device) performs tracking processing on a subject (a subject) to be focused and the autofocus control unit (control unit of photographing device) performs autofocus control on a subject (subject) to be tracked in response to the first operation (shutter button performed for metering-focus frame 39) and the second operation (half-press shutter operation performed for exclusively displaying tracking frame 39), the tracking processing and the autofocus control are ended (stopping focus when switching from metering-focus frame to tracking frame), and a focus area setting in autofocus control is maintained at the setting that targets the subject to be tracked. (Zheng, fig. 3, 50, par [0068-0073], wherein when switching from metering-focusing to frame tracking processing is performed, subject area in frame 39 is maintained).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Zheng into the device by Guan so as to achieve the invention as claimed because such incorporation switches between displaying a tracking frame and a metering-focus frame.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2016/0227104 to Guan et al) and Zheng (US 2020/0228727 to Zheng et al) in view of Kim (US 2012/0121241 to Kim et al).
Regarding claim 5, Guan and Zheng disclose aforementioned limitations of the parent claim. However, Guan and Zheng do not disclose the display control unit controls the display operation of the display unit so that in the second state, the tracking frame is displayed while maintaining display of the focus frame in the immediately preceding first state.
On the other hand, in the same endeavor, Kim discloses:
the display control unit (control unit 170) controls the display operation of the display unit (touch screen unit 140) so that in the second state (state related to area 220), the tracking frame (tracking area 220) is displayed while maintaining display of the focus frame (focus area 230) in the immediately preceding first state (state related to area 230) (Kim, figs. 1, 2, 5, abstract, par [0043, 0062], wherein tracking area 220 and focus area 230 are displayed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kim into the device by Guan and Zheng so as to achieve the invention as claimed because such incorporation provides focusing which is efficiently performed by using an object tracking technique (Kim, par [0010]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2016/0227104 to Guan et al) in view of Official Notice.
Regarding claim 15, Guan discloses aforementioned limitations of the parent claim. However, Guan and Zheng do not disclose the second operator is provided on a lens barrel that is mountable on an imaging device main body.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the electric conductor and the command unit as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the second operator that is provided on a lens barrel that is mountable on an imaging device main body into the apparatus by Guan because such implementation enhances user interface by pressing a button on a lens barrel instead of a camera body.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697        

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697